Exhibit 10.2
 
MIPS Logo [mipslogo.gif]
 
 
 
VIA HAND DELIVERY
 
 
December 7, 2009
 
Mr. Brad Holtzinger
MIPS Technologies, Inc.
955 E. Arques Avenue
Sunnyvale, CA  94085
 
Dear Brad,
 
This is to confirm that MIPS Technologies, Inc. is enhancing your fiscal year
2010 Performance-Based Bonus Plan for Executives as follows:
 
    1.    Guaranteed payout of 20% of your salary;
    2.    Paid out at normal time for bonus payout (typically in August);
    3.    To be paid even if you are terminated by the company prior to the time
of payout; and
    4.    The bonus will not be paid, however, if you voluntarily resign prior
to its payout.
 
Sincerely,
 
/s/ JOHN BOURGOIN
 
John Bourgoin
 
 
 
 
MIPS Letterhead [letterhead.gif]